Citation Nr: 0508161	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  00-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for chronic headaches based on 
head injury at a VA medical center in June 1998 in the course 
of participation in a compensated work training (CWT) 
program. 


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from April 1981 to May 1983

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In a March 2001 decision, the Board 
denied entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151, for headaches claimed as a result of a head injury 
incurred at a VA medical center in June 1998.  The veteran 
appealed the March 2001 decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a September 
2002 Order, the Court granted a Joint Motion for a Remand 
filed by the parties, and vacated the March 2001 Board 
decision, remanding the case to the Board.  The case was in 
turn remanded by the Board to the RO in November 2003.  The 
case was returned to the Board in February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regretfully, a remand is again required in this case.  The 
veteran contends that he struck his head after relieving 
himself in a toilet during the course of CWT work in June 
1998, and that he now suffers migraine headaches as a result.  

VA medical records from 1998 to 2004 confirm that he was 
participating in a CWT program in 1998.  An April 1998 entry 
lists his diagnoses as including tension headaches.  A June 
1998 entry notes that the appellant sustained a "very small 
contusion- abrasion on top of head [...] when [the veteran] 
hit [his] head on [the] corner of a shelf [....]"  The entry 
indicates that the referenced wound was treated, but that the 
veteran then additionally complained of greenish-yellow nasal 
discharge since this morning and pressure in the area of the 
right maxillary sinus.  In July 1998 he twice complained of 
headaches, and was diagnosed with muscle contraction 
headaches as well as rule out sinusitis.  

Other treatment records, both before and after the June 1998 
incident, document that the veteran has degenerative cervical 
osteoarthritic changes, and experiences periods of sinus 
congestion.  The treatment records are mostly silent for 
further reference to headaches after July 1998.  An August 
2004 entry indicates that he recently struck his head falling 
from his bike.

In the November 2003 remand, the Board instructed the RO to 
either provide a VA neurologist with the veteran's claims 
file, or to schedule the appellant for a VA examination by a 
neurologist, in order to address the etiology of the headache 
disorder claimed to have resulted from the June 1998 head 
injury.  (The Board notes in passing that at the time of the 
November 2003 remand, the record was unclear as to whether 
the veteran was incarcerated.  At this time he apparently is 
no longer confined.)

In November 2004, the veteran was afforded a VA neurological 
examination conducted by a physicians assistant.  The 
appellant reported that he sustained another head injury in 
1999 after falling from his bike without a helmet.  The 
examiner concluded that the veteran had a tension headache 
disorder which was unrelated to the June 1998 injury at 
issue.

The Board's reference in the November 2003 remand to a 
neurologist contemplated review of the file or examination of 
the veteran by a physician, and not a physician's assistant.  
While the individual who conducted the November 2004 
examination may very well specialize in assisting 
neurologists, she is not a neurologist.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.

Given that the RO did not comply with the specific 
instruction contained in the Board's November 2003 remand to 
either obtain an opinion from, or to schedule an examination 
of the veteran by, a neurologist, further development is 
required.  Stegall.

The Board notes that following the November 2003 remand, the 
veteran failed to report for VA examination on at least one 
occasion before attending the November 2004 evaluation.  He 
is hereby notified that it is his responsibility to report 
for all examinations and to cooperate in the development of 
the claim, and that the consequences for failure to report 
for a VA examination without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any ordered examination, 
documentation should be obtained which shows that notice 
scheduling the examination was sent to the last known 
address.  It should also be indicated whether any notice that 
was sent was returned as undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The veteran should be afforded a VA 
neurological examination by a neurologist 
to determine the nature and etiology of 
his headache disorder.  All indicated 
studies, tests and evaluations deemed 
necessary must be performed.  The 
examiner should provide an answer with 
respect to each of the following:

A.  Does the veteran have a chronic 
headache disorder?

B.  Is there a continuity of 
headache symptoms indicated by the 
medical record from the time of the 
veteran's June 1998 head injury to 
the present?

C.  If the veteran has a chronic 
headache disorder, is it at least as 
likely as not (i.e., is there a 
50/50 chance) that this disorder was 
caused by the head injury documented 
in the June 4, 1998, VA treatment 
record?

Alternatively, is it more likely 
than not that other conditions - to 
include a sinus disorder, a cervical 
spine disorder, polysubstance abuse, 
the head injury incurred in 1999, 
the head injury incurred in August 
2004, or other causes of tension 
headaches, all as noted in the 
medical record - are causative of 
the veteran's headache disorder?

The claims folder must be made available 
to the examiner for proper review of the 
medical history.  

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development action, as well as 
any other development that may be in 
order, to include securing any recent 
treatment records, has been conducted and 
completed in full.  The RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


